Examiner's Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,589,432 (Al Nahwi et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 8/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application 16/810,498 (Al Nahwi et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a system for inspection of an underwater pipeline below a surface of a body of water comprising at least one inspection crawler, the at least one inspection crawler comprising a housing, a power source, a controller, at least one inspection tool, at least two pairs of driving wheels, and at least two pairs of latching arms, wherein each latching arm has a rolling element on a distal end of the respective latching arm, and wherein the rolling elements are configured to a) assist with parking the at least one inspection crawler on the underwater pipeline by pressing on a surface of the underwater pipeline and b) assist with propelling the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861